Appeal from a judgment (denominated order) of *1049the Supreme Court, Oneida County (Anthony F. Shaheen, J.), entered December 21, 2001 in a proceeding pursuant to CPLR article 78. The judgment, insofar as appealed from, dismissed in part the petition seeking certain documents and information under the Freedom of Information Law.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.